470 F.2d 1175
73-1 USTC  P 9147
UNITED STATES of Americav.John C. PARENTI, Appellant.
No. 72-1263.
United States Court of Appeals,Third Circuit.
Argued Oct. 31, 1972.Decided Dec. 26, 1972.

Benjamin R. Donolow, Philadephia, Pa., for appellant.
Joseph H. Reiter, Department of Drug Abuse & Law Enforcement, Philadelphia, Pa., for appellee.
Before KALODNER, ADAMS and MAX ROSENN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This appeal is from a judgment of conviction entered by the District Court pursuant to a jury verdict finding the defendant-appellant John C. Parenti guilty of attempting to evade and defeat payments of his 1961, 1962 and 1963 income taxes in violation of 26 U.S.C.A. Sec. 7201.


2
On this appeal Parenti challenges as prejudicial error ten of the trial judge's rulings on the admission of evidence and two of his instructions to the jury.  He also challenges as unconstitutional the Government's use of the "net worth" method of proof.  Finally, he contends that the Government's evidence was insufficient to sustain the jury's verdict and that the trial judge erred in denying his motion for a directed verdict.


3
On review of the record we are of the opinion that Parenti's challenges to the trial judge's rulings on the admission of evidence and his instructions to the jury fail to demonstrate prejudicial error.  Holland v. United States, 348 U.S. 121, 75 S.Ct. 127, 99 L.Ed. 150 (1954), is dispositive of Parenti's challenge to the "net worth" method of proof.  We are further of the opinion that the evidence was sufficient to support the jury's verdict.


4
Judicial economy would not be served by a detailed discussion of Parenti's challenges to the sufficiency of the evidence and to the trial judge's rulings on the admissibility of evidence and his instructions to the jury, in light of the exhaustive consideration they were accorded in Judge Troutman's well-reasoned Opinion1 denying Parenti's motion for a judgment of acquittal or, in the alternative, a new trial.


5
For the reasons stated the judgment of conviction will be affirmed.



1
 Judge Troutman's Opinion is reported at 326 F.Supp. 717 (E.D.Pa.1971)